Name: Regulation (EEC) No 1520/70 of the Commission of 29 July 1970 amending Regulation (EEC) No 1108/68 as regards the packing of skimmed milk powder offered for intervention
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing;  miscellaneous industries
 Date Published: nan

 Official Journal of the European Communities 517 30.7.70 Official Journal of the European Communities No L 167/25 REGULATION (EEC) No 1520/70 OF THE COMMISSION of 29 July 1970 amending Regulation (EEC) No 1108/68 as regards the packing of skimmed milk powder offered for intervention THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, "Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products : HAS ADOPTED THIS REGULATION: Article 1 The following shall be added to point 2 ( b ) of Annexes I and II to Regulation (EEC ) No 1108/68 : 'or Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1928 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1253/70 ,2 and in particular Article 7 (5 ) thereof; Whereas in Annexes I and II to Commission Regulation (EEC) No 1108/683 of 27 July 1968 on detailed rules of application for public storage of skimmed milk powder, as last amended by Regu ­ lation (EEC) No 523/69 ,4 the conditions governing the packing of skimmed milk powder bought in by intervention agencies are set out under point 2 ; whereas full automation has not been possible so that packing sometimes involves manual labour ; whereas industry has now developed a form of packing as good as that used until now; whereas this form of packing should . be authorised in view of technical progress ; 1 bag of Clubpack-poly-duplo-paper of a strength representing at least 50/20/50 g per m2 ; 2 Clubpack-Kraft paper bags of a strength representing at least 70/75 g per m2 ; 1 polyethylene inner bag at least 0-1 mm thick, welded or double bound .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1970 . For the Commission The President Franco M. MALFATTI 1 OJ No L 148 , 28.6.1968, p . 13 . 2 OJ No L 143 , 1.7.1970, p . 1 . 3 OJ No L 184, 29.7.1968 , p . 34 . 4 OJ No L 70, 2.3.1969 , p . 32 .